Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 2 TO AMENDED

AND RESTATED LOAN AND SECURITY AGREEMENT

This Amendment No. 2 to Amended and Restated Loan and Security Agreement (this
“Amendment”), dated as of January 31, 2011, is made by LeapFrog Enterprises,
Inc., a Delaware corporation (the “Borrower”), the Lenders (as such term is
defined in the Loan Agreement referred to below) party to the Loan Agreement
referred to below, and Bank of America, N.A., as agent for the Lenders (in such
capacity, the “Agent”).

RECITALS

Reference is hereby made to the Amended and Restated Loan and Security Agreement
dated as of August 13, 2009 among the Borrower, the Lenders from time to time
party thereto and the Agent (as amended, modified or supplemented from time to
time, the “Loan Agreement”).

The parties hereto agree to amend the Loan Agreement and the Disclosure Letter
as set forth herein on the terms and conditions set forth herein.

AGREEMENT

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

1. Definitions. Unless otherwise expressly defined herein, all capitalized terms
used herein and defined in the Loan Agreement shall be used herein as so
defined. Unless otherwise expressly stated herein, all Section references herein
shall refer to Sections of the Loan Agreement.

2. Amendments to Loan Agreement and to Disclosure Letter.

(a) The preamble is amended by (i) inserting the word “administrative” before
the word “agent” in the last line thereof and (ii) inserting the word
“Administrative” before the word “Agent” in the last line thereof.

(b) Section 1.1 is amended by inserting the following new definition in the
appropriate alphabetical order: “Agent: the Administrative Agent (as defined in
the preamble to this Agreement).”

(c) The definition of “Applicable Margin” in Section 1.1 is amended (i) by
replacing the first sentence therein in its entirety to read as follows: “from
and after January 1, 2011 and with respect to any Type of Loan, the margin set
forth below, as determined by the average daily Availability for the most recent
Fiscal Quarter ended:” and (ii) by replacing the table therein in its entirety
to read as follows:

 

Level

  

Availability

  

Base Rate Loans

   

LIBOR Loans

 

I

   ³ $35,000,000      0.50 %      2.25 % 

II

   < $35,000,000 but ³ $25,000,000      0.75 %      2.50 % 

III

   < $25,000,000      1.00 %      2.75 % 

 

1



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(d) Clause (r) of the definition of “Eligible Accounts” in Section 1.1 is
amended by inserting the following prior to the “;” in the final line thereof
“provided, that with respect to Accounts owing by Wal-Mart Stores, Inc. and its
Subsidiaries, such percentage threshold shall be forty percent (40%)”.

(e) The definition of “LIBOR” in Section 1.1 is amended by replacing the phrase
“1/8th of 1%” in the second line thereof with the phrase “1/32nd of 1%”.

(f) The definition of “Revolver Termination Date” in Section 1.1 is amended by
replacing the word “third” therein with the word “fourth”.

(g) Section 3.2.1 is amended by replacing the first sentence therein in its
entirety to read as follows: “from and after January 1, 2011, Borrower shall pay
to Agent, for the Pro Rata benefit of Lenders, a fee equal to (i) during such
periods in any month as the average daily balance of Loans and stated amount of
Letters of Credit is greater than or equal to 50% of the Commitments, 0.375% per
annum times the amount by which the Commitments exceed the average daily balance
of Loans and stated amount of Letters of Credit during such period in the
applicable month and (ii) during such periods in any month as the average daily
balance of Loans and stated amount of Letters of Credit is less than 50% of the
Commitments, 0.500% per annum times the amount by which the Commitments exceed
the average daily balance of Loans and stated amount of Letters of Credit during
such period in the applicable month.”

(h) Section 8.1 is amended by replacing subclause (ii)(B) therein in its
entirety to read as follows: “(B) in addition to the requirements in subclause
(A), if the aggregate Loans and Letters of Credit outstanding are greater than
20% of the Commitments for five consecutive Business Days or are greater than
50% of the Commitments at any time, and continuing in the case of this subclause
(B) until the aggregate Loans and Letters of Credit outstanding are less than or
equal to 10% of the Commitments for five consecutive Business Days,”.

(i) The schedules to the Disclosure Letter are amended and replaced in their
entirety in the form attached hereto as Exhibit A.

3. Waiver. Subject to the satisfaction of the conditions precedent set forth in
Section 4 below, the Lenders hereby waive any Default or Event of Default that
may have arisen solely as a result of the Borrower’s failure (i) to give written
notice to Agent identifying the After-Acquired Intellectual Property acquired by
the Borrower during the fiscal year ending December 31, 2009 and (ii) to deliver
an IP Security Agreement Supplement covering such After-Acquired Intellectual
Property, in each case in compliance with Section 10.1.8(g).

 

2



--------------------------------------------------------------------------------

EXECUTION VERSION

 

4. Conditions Precedent. This Amendment shall become effective as of the date
first above written (the “Amendment No. 2 Effective Date”) if on or before
January 31, 2011, (a) the Agent shall have received counterparts of this
Amendment executed by the Borrower and the Lenders (or, as to any of the
Lenders, advice satisfactory to the Agent that such Lender has executed this
Amendment); (b) the Agent shall have received, for the Pro Rata benefit of the
Lenders, a fee of $93,750, which it will distribute to the Lenders promptly
after receipt thereof, and all other fees and expenses due and payable under the
Loan Agreement shall have been paid; and (c) the Fee Letter shall have been
amended in a manner in form and substance satisfactory to the Agent.

5. Representations and Warranties. The Borrower hereby represents and warrants
to the Agent and the Lenders that, as of the Amendment No. 2 Effective Date and
after giving effect to this Amendment, (a) all representations and warranties
set forth in the Loan Documents are true and correct in all material respects as
if made again on and as of the Amendment No. 2 Effective Date (except for those
which by their terms specifically refer to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date), (b) no Default or Event of Default has
occurred and is continuing and (c) the Loan Agreement and the Disclosure Letter
(in each case as amended by this Amendment) and all other Loan Documents are and
remain legal, valid, binding and enforceable obligations of the Obligors in
accordance with the terms thereof except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles (regardless of whether
enforcement is sought in equity or at law).

6. Reference to Agreement. Each of the Loan Documents, including the Loan
Agreement and the Disclosure Letter, and any and all other agreements, documents
or instruments now or hereafter executed and/or delivered pursuant to the terms
hereof or pursuant to the terms of the Loan Agreement as amended hereby, are
hereby amended so that any reference in such Loan Documents to the Loan
Agreement or the Disclosure Letter, as the case may be, whether direct or
indirect, shall mean a reference to the Loan Agreement or the Disclosure Letter,
as applicable, as amended hereby. This Amendment shall constitute a Loan
Document.

7. Costs and Expenses. The Company shall pay on demand all reasonable costs and
expenses of the Agent and the Lenders (including the reasonable fees, costs and
expenses of counsel to the Agent and the Lenders) incurred in connection with
the preparation, execution and delivery of this Amendment.

8. Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of California.

9. Execution. This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Amendment by facsimile shall be effective as delivery of
a manually executed counterpart of this Amendment.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

LEAPFROG ENTERPRISES, INC.,

as Borrower

By:  

  /s/ William B. Chiasson

      Name: William B. Chiasson       Title: CEO



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Agent and Lender

By:  

    /s/ Steven W. Sharp

 

    Name: Steven W. Sharp

    Title: Vice President



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC,

as Lender

By:

 

  /s/ Kevin M. Cox

 

    Name: Kevin M. Cox

 

    Title: Vice President